Citation Nr: 1525268	
Decision Date: 06/12/15    Archive Date: 06/19/15

DOCKET NO.  14-05 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel



INTRODUCTION

The Veteran served on active duty from March 1966 to April 1970. 

This appeal is before the Board of Veterans' Appeals (Board) from a July 2012 decision letter of a Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

The Veteran's current tinnitus began in service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

As reflected in his August 2012 notice of disagreement and on November 2011 VA examination, the Veteran asserts that his tinnitus began during his service as a helicopter pilot, at which time he was exposed to very loud noise.  The Veteran's service connection claim must be granted.  

The Board notes the opinion of a November 2011 VA audiology examiner that, while the Veteran currently reported tinnitus, such tinnitus was not related to service because no acoustic damage was shown in his in-service audiology tests and he did not complain of tinnitus during service.  However, the Veteran's service personnel records reflect that he served as a helicopter pilot in service and was awarded the Purple Heart, indicating that he served in combat.  While there is no service record reflecting tinnitus, the onset of tinnitus due to loud noise exposure is consistent with the circumstances, conditions, or hardships of the Veteran's combat service as a helicopter pilot.  Thus, the Board finds that tinnitus was incurred in service.  See 38 U.S.C.A. § 1154(b).

Furthermore, the Veteran has been consistent in his assertions that such tinnitus continued after service to the present, and there is no evidence directly contradicting his assertions.  Resolving reasonable doubt in his favor, the Board finds that the Veteran's current tinnitus began in service.  Accordingly, service connection for tinnitus must be granted.  See 38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. § 3.303; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As the Board is granting in full the benefit sought on appeal, any error with respect to the duties to notify or assist was harmless and will not be further discussed. 


ORDER

Service connection for tinnitus is granted.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


